DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (2008/0122297).
Claims 1 and 11: Arai teaches an electronic apparatus (12) (Fig.6) comprising: a power transmitter (118) configured to transmit power by using electromagnetic waves (Par.9 and 132); and 5control circuitry (122) configured to transmit a first request including information on the electronic apparatus (12) to a first server (14) before power transmission (Par.67) (Fig.7, (3)), and start power transmission by the power transmitter (118) if a first response from the first server (14) relating to 10the first request is received (Par.68-71, The power is transmitted if the server transmits a charge permission based on the received information from the electronic apparatus.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (2008/0122297) as applied to claims 1 and 11 above, and further in view of Chu (2018/0191190).
Claims 2 and 12: Arai teaches the limitations of claims 1 and 11 as disclosed above. Arai does not explicitly teach the control circuitry is configured to: transmit a second request for continuing power transmission to the first server after a first period 15has elapsed since power transmission was started, continue power transmission by the power transmitter if a second response from the first server relating to the second request is received, and stop power transmission by the power transmitter 20if the second response is not received.  
Chu teaches an electronic apparatus (200) (Fig.1) comprising: control circuitry (220) configured to: transmit a request for continuing power transmission to a first 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chu in the system of Arai to have had maintained proper charging operation when the electronic apparatus does not have enough memory space (Par.18).
Claims 3 and 13: Arai teaches the limitations of claims 1 and 11 as disclosed above. Arai does not explicitly teach the power transmitter is configured to switch between power transmission with a first transmission power and power transmission with a second 25transmission power higher than the first transmission power, wherein the control circuitry is configured to: transmit, to the first server, a third request including information on the electronic apparatus 30before power transmission with the second transmission power is started, and start power transmission with the second transmission power by the power transmitter if a third response from the first server relating to the third request is received, and start power transmission with the first - 27 -transmission power by the power transmitter if the third response is not received. 
Chu teaches a power transmitter (210) (Fig.1) is configured to switch between power transmission with a first transmission power (normal or slow charging mode) and power transmission with a second 25transmission power (fast charging mode) higher than the first transmission power, wherein a control circuitry is configured to: transmit, to a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chu in the system of Arai to have had charged different apparatuses with different access authorities according to the received electronic apparatus information (Par.18).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (2008/0122297) as applied to claims 1 and 11 above, and further in view of Yu et al. (2019/0067999).
Claims 5-6 and 15-16: Arai teaches the limitations of claims 1 and 11 as disclosed above. Arai does not explicitly teach wherein information on the electronic apparatus includes first information for identifying the 20electronic apparatus and second information indicating a state of the electronic apparatus.  
Yu teaches an electronic apparatus (wireless power transmitting terminal) that transmits information on the electronic apparatus (wireless power transmitting terminal) to a server including first information for identifying the 20electronic apparatus (wireless power transmitting terminal) (Par.66, identifier) and second information indicating a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yu in the system of Arai to have had accurately managed wireless power transmission based on a wireless power transmitter’s position and state information (Par.45).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (2008/0122297) and Yu et al. (2019/0067999) as applied to claims 5 and 15 above, and further in view of Cho et al. (2019/0387421).
Claims 7-8 and 17-18: Arai and Yu teach the limitations of claims 5 and 15 as disclosed above. The combination of Arai and Yu does not explicitly teach the second information includes information indicating a horizontal azimuth angle of an antenna provided in the electronic 30apparatus; the second information includes information indicating a vertical elevation angle of an antenna provided in the 35electronic apparatus.  
Cho teaches an electronic apparatus (transmitter) that transmits information including information indicating a horizontal azimuth angle of an antenna provided in the electronic 30apparatus (transmitter) (Par.54); the information includes information indicating a vertical elevation angle (tilt) of an antenna provided in the 35electronic apparatus (transmitter) to a server (Par.54).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Cho in the combination of Arai and Yu .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (2008/0122297) and Yu et al. (2019/0067999) as applied to claims 5 and 15 above, and further in view of Kim et al. (2017/0142687).
Claims 9 and 19: Arai and Yu teach the limitations of claims 5 and 15 as disclosed above. The combination of Arai and Yu does not explicitly teach the second information includes information indicating to what extent the second information interferes with another wireless 5communication system.  
Kim teaches an electronic apparatus transmitting information including information indicating to what extent the information interferes with another wireless 5communication system (Par.155).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the combination of Arai and Yu to have had minimized reception capability degradation due to signal interference between communication modules (Par.6 and 10).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (2008/0122297) as applied to claims 1 and 11 above, and further in view of Cho et al. (2017/0017963).
Claims 10 and 20: Arai teaches the limitations of claims 1 and 11 as disclosed above. Arai does not explicitly teach the control circuitry is configured to: receive, from a 
Cho teaches an electronic apparatus (100) comprising control circuitry configured to: receive, from a second server (200) different from a first server (300), third information relating to power 10transmission setting at power transmission, and adjust the power transmission setting based on the third information before transmitting a first request (411) to the first server (300) (Par.75-78) (Fig.4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Cho in the system of Arai to have had a dedicated server for user authentication and payment (Par.10).  

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach alone or in combination:
“the control circuitry is configured to: 5transmit, to the first server, a fourth request for continuing power transmission with the second transmission power after a second period has elapsed since power transmission was started with the second transmission power, 10continue power transmission with the second transmission power when a fourth response from the first server relating to the fourth request is received, and start power transmission with the first 15transmission power by the power transmitter if the fourth response is not received.”, as recited in dependent Claims 4 and 14 in combination with all other elements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859                                                                                                                                                                                             
/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	November 15, 2021